        Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 1 of 29




                   UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF PENNSYLVANIA
KIMBERLY PLETCHER,                     )
                                       )
  Plaintiff,                           )
                                       )
  and                                  )   Case No. 2:20-cv-754 NBF
                                       )
JUDITH MARCH, JOSIAH KOSTEK,           )
GRAYDON GRAHAM, RONNIE                 )
STURCHIO, NICHOLAS CONLEY,             )
SHARON BURTON, DEBBIE VIDOVICH,        )
PAUL SHEPHERD, GERALD                  )
THOMCHICK, CONNIE WINNER, JOHN         )
DURSO, TRACY O’CONNOR, DOUGLAS         )
JANASZEK, OWEN BURK, BEN               )
ZYTNICK, GREGORY MANDICH, JOHN         )
BLACKSTONE, JAMES LEONARD,             )
KATHLEEN CUNNINGHAM, JAMIE             )
MARKS-BORICHEVSKY, POLLY               )
QUINTILIANI, CAROLYN L. STEWART,       )
TOMMY WYNKOOP, TAMMIE AIKEN,           )
STEVEN PARSONS, JEFREY COULSON,        )
KATHERINE DUCKSTEIN, NATHANAEL
DOLLAR, THOMAS BENSOR, VICKI           )
PARKER, STEPHEN MCRAE, KRISTIE         )
HARNISH, MOLLY SHIRK, MICHAEL          )
HAMMERS,                               )
                                       )
   Consolidated Plaintiffs             )
                                       )
   v.                                  )
                                       )
GIANT EAGLE, INC. and C&J GROCERY      )
CO., LLC,                              )
                                       )
   Defendants.

 AMENDED MOTION FOR PRELIMINARY INJUNCTION FILED ON
         BEHALF OF PLAINTIFF JOSIAH KOSTEK




                                                                         1
          Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 2 of 29




         AND NOW, COMES Plaintiff, Josiah Kostek, by and through his attorneys,

Thomas B. Anderson, Esquire and Thomson, Rhodes & Cowie, P.C. and files this

Amended Motion for Preliminary Injunction and in support thereof states as

follows:

    I.       TITLE III OF THE ADA AND THE NEED FOR INJUNCTIVE
                                 RELIEF

         Thirty years ago, in 1990, the ADA was enacted in order to “eliminate

discrimination against individuals with physical and mental disabilities across the

United States.” McGann v. Cinemark USA Inc., 873 F.3d 218, 221 (3d Cir. 2017),

quoting 42 U.S.C. § 12101(a)(1); PGA Tour, Inc. v. Martin, 532 U.S. 661, 674-75,

121 S. Ct. 1879, 149 L. Ed. 2d 904 (2001). “To help ‘effectuate its sweeping

purpose,’ Congress enacted Title III of the ADA, which prohibits ‘public

accommodations’ from discriminating against individuals on the basis of

disability.” McGann, 873 F.3d at 221, quoting PGA Tour, 532 U.S. at 675; 42

U.S.C. § 12182(a). The passage of the ADA was premised on Congress’s finding

that discrimination against the disabled is “most often the product, not of invidious

animus, but rather of thoughtlessness and indifference,” of “benign neglect,” and

of “apathetic attitudes rather than affirmative animus.” Chapman v. Pier I Imports,

Inc., 631 F.3d 939, 944 (9th Cir. 2011). “Public accommodations,” include

grocery stores, such as those operated by Giant Eagle. Scott v. Giant Eagle Mkt.,



                                                                                      2
        Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 3 of 29




2018 U.S. Dist. LEXIS 34514 *11, 2:17-cv-00289 (W.D. Pa., Mar. 2, 2018),

quoting 42 U.S.C. §§ 12181(7)(B) and (E).

      In 2008, Congress amended the ADA when it passed the ADA Amendments

Act of 2008 (“ADAAA”). Under the ADAAA, “a disability is broadly defined as:

‘(A) a physical or mental impairment that substantially limits one or more major

life activities of such individual; (B) a record of such an impairment; or (C) being

regarded as having such an impairment.’” Anderson v. Kohl’s Corp., 2103 U.S.

Dist. LEXIS 63479, *26, 2:12-cv-00822 (W.D. Pa. May 3, 2013), quoting 42

U.S.C. § 12102(1).

      Title III of the ADA prohibits discrimination in public accommodations and

services and establishes a “general rule” that:

         No individual shall be discriminated against on the basis of
         disability in the full and equal enjoyment of the goods,
         services, facilities, privileges, advantages, or accommodations
         of any place of public accommodation by any person who owns,
         leases (or leases to), or operates a place of public
         accommodation.

42 U.S.C. §12182(a) (Emphasis added). The regulations applicable to Title III

define a physical or mental impairment to include:

         (i) any physiological disorder or condition … affecting one or
         more of the following body systems: neurological, …
         respiratory, … and cardiovascular;
         (ii) any mental or psychological disorder such as … emotional or
         mental illness;
         (iii) contagious and noncontagious diseases; and


                                                                                       3
          Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 4 of 29




            (iv) emotional illness and Attention Deficit Hyperactivity
            Disorder (ADHD).

28 C.F.R. § 36.105(b)(1) and (2). The phrase major life activity includes functions

such as breathing, concentrating, thinking, communicating, interacting with others

and the operation of the brain and neurological system. 28 C.F.R. § 36.105(c)(1)(i)

and (ii). In virtually all cases, major depressive disorder, bipolar disorder, post-

traumatic stress disorder, and obsessive compulsive disorder substantially limit

brain function. 28 C.F.R. § 36.105(d)(2)(iii)(K).1

        Title III of the ADA prohibits disability discrimination “in the full and equal

enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations, of any place of public accommodation.” McGann, 873 F.3d at

222, quoting 42 U.S.C. § 12182(a). Disability discrimination includes “denying an

individual on the basis of a disability ‘the opportunity … to participate in or benefit

from the goods or services of a public accommodation.” McGann, 873 F.3d at

222; 42 U.S.C. § 12182(b)(1)(A)(i). Discrimination also includes:

            the imposition or application of eligibility criteria that screen out
            or tend to screen out an individual with a disability or any class
            of individuals with disabilities from fully and equally enjoying
            any goods, services, facilities, privileges, advantages, or
            accommodations, unless such criteria can be shown to be
            necessary for the provision of the goods, services, facilities,
            privileges, advantages, or accommodations being offered.


1
 In cases brought pursuant to Title III of the ADA the primary object of attention should be “whether public
accommodations have complied with their obligations and whether discrimination has occurred, not the extent to
which an individual’s impairment substantially limits a major life activity.” 28 C.F.R. § 36.105(d)(1)(i).

                                                                                                                 4
        Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 5 of 29




Scott, 2018 U.S. Dist. LEXIS 34514 at *7, quoting 42 U.S.C. § 12182(b)(2)(A)(i).

      The regulations also state a public accommodation “shall not” subject an

individual to a denial of opportunity of the individual to participate in or benefit

from the goods, services, facilities, privileges, advantages, or accommodations of a

place of public accommodation. 28 C.F.R. § 36.202 (a). Giant Eagle may not

force customers with disabilities to accept alternatives to shopping in its stores

without masks, because Giant Eagle is forcing those disabled customers to choose

a benefit “that is not equal to that afforded to other individuals.” 28 C.F.R. §

36.202(b). Giant Eagle may not force its disabled customers who cannot wear

masks to accept alternatives to shopping in its stores because Giant Eagle may not

force those customers to accept “different or separate” access to shopping in the

store because it is not “necessary to provide the individual with a good, service

facility, privilege, or accommodation, or other opportunity that is as effective as

that provided to others.” 28 C.F.R. § 36.202(c). The fact that Giant Eagle has no

comparable policies in West Virginia, Ohio and Indiana proves that the alternative

options offered in Pennsylvania are not “necessary.”

      The regulations also provide that Giant Eagle must afford its goods, services,

facilities, privileges, advantages and accommodations to customers who cannot

wear masks due to a disability “in the most integrated setting appropriate to the

needs of the individual.” 28 C.F.R. § 36.203(a). Giant Eagle cannot force disabled


                                                                                       5
          Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 6 of 29




individuals to choose a “separate or different” shopping arrangement. 28 C.F.R. §

36.203(b). “Nothing in this part shall be construed to require an individual with a

disability to accept an accommodation, aid, service, opportunity, or benefit

available under this part that such individual chooses not to accept.” 28 C.F.R. §

36.203(c). Moreover, Giant Eagle cannot utilize a standard or criteria or method of

administration that has the effect of discriminating on the basis of a disability. 28

C.F.R. § 36.204.

         This case is one of numerous consolidated cases involving violations of Title

III of the ADA by Giant Eagle, Inc. (“Giant Eagle”).2 Plaintiff suffers from several

medical conditions that substantially limit his major life activities of breathing,

thinking and concentrating, as well as his brain, respiratory and nervous systems.

(See Plaintiff’s medical records filed under seal for the exact diagnoses). Plaintiff

cannot wear a mask or cloth face covering without experiencing severe panic

attacks and difficulty breathing.

         Giant Eagle has refused Plaintiff access, and had him arrested for trespass, at

its grocery store in Oil City, that is by far the closest grocery store to Plaintiff’s

home. Plaintiff was refused access to the store, arrested and charged with



2
  Giant Eagle, Inc. is the corporate owner and operator of most Giant Eagle stores, including the Oil City location
relevant to this motion. Other stores are owned by independent retailers. However, Giant Eagle’s counsel has
agreed to stipulate that all Giant Eagle stores, corporate and independently owned, are bound by the face covering
policy of Giant Eagle, Inc. The only reason C&J Grocery Co., LLC was added as a defendant in the Amended
Consolidated Complaint is that the independent retailer made the decision to ban Plaintiff Tommy Wynkoop from
the Ligonier Giant Eagle.

                                                                                                                      6
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 7 of 29




disorderly conduct. Plaintiff was refused access to the Oil City Giant Eagle and

arrested based upon the imposition of a mask policy that screens out people with

disabilities that prevent them from wearing a mask inside Giant Eagle stores.

      Giant Eagle’s screening process at the entrances to its stores in Pennsylvania

are not necessary for Giant Eagle to sell groceries and medication to customers as

evidenced by the fact that Giant Eagle does not refuse access to anyone in West

Virginia, Ohio, and Indiana who cannot wear a mask. For this same reason,

Plaintiff, and others who cannot wear masks, do not pose a direct threat to others

that would justify refusal of access to Giant Eagle stores. Giant Eagle did not

implement its mask policy in Pennsylvania because of safety, Giant Eagle

implemented its zero-exception mask policy based on politics, convenience, and

“to ensure consistency for everyone involved.” Exhibit “C” attached hereto.

      Plaintiff requested a reasonable modification to Giant Eagle’s mask policy,

but Giant Eagle made no modification. Because Plaintiff was not a direct threat

and his requested modification would not have altered the nature of Giant Eagle’s

business, Giant Eagle was legally obligated to make the requested modification

and allow him to shop without a mask. 28 C.F.R. § 36.302(a). After Plaintiff

asserted his rights under the ADA and challenged Giant Eagle’s illegal policy,

Plaintiff was harassed, arrested, charged with disorderly conduct and banned from




                                                                                     7
        Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 8 of 29




the Oil City store under threat of future arrest for trespass in violation of 28 C.F.R.

§ 36.206.

      Giant Eagle’s corporate conduct has irreparably harmed Plaintiff for no

legitimate reason. Giant Eagle’s discriminatory policies and procedures must be

stopped, and a preliminary injunction is the proper means to that end.

      Plaintiff can clearly establish all elements of his Title III claim; Plaintiff is

likely to succeed on the merits, and Plaintiff has standing to seek injunctive relief.

Therefore, Plaintiff’s motion for preliminary injunction should be granted.

            II.   FACTS SUPPORTING THE REQUESTED RELIEF

      Giant Eagle has adopted a policy that requires all customers in Pennsylvania

to wear masks inside Giant Eagle stores, with no exception for customers who

cannot wear a mask for medical reasons. Exhibit “C”. Customers who cannot

wear masks for medical reasons in Pennsylvania are denied access to Giant Eagle

stores, however, if those customers were in West Virginia, Ohio, or Indiana, Giant

Eagle would allow them to shop in its stores without a mask because Giant Eagle

does not require any customer to wear a mask or face covering in its West

Virginia, Ohio, and Indiana stores. Id. Giant Eagle’s Pennsylvania mask

requirement does not comply with the order of the Pennsylvania Secretary of

Health, Pennsylvania Department of Health guidelines, or the guidelines published

by the United States Center for Disease Control (“CDC”).


                                                                                          8
         Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 9 of 29




        Plaintiff is a person with a disability who has physical and/or mental

conditions, including anxiety disorder, panic disorder, Post Traumatic Stress

Disorder (PTSD), and other disorders outlined in his medical records filed under

seal that substantially limit his major life activities of breathing, thinking,

concentrating, his brain function, and his respiratory and nervous systems.

Plaintiff cannot wear a mask over his face without experiencing severe anxiety and

difficulty breathing. Exhibit “A”. Plaintiff takes medication and is receiving

treatment for these conditions. Id.; see also Plaintiff’s medical records filed under

seal.

        On May 16, 2020, Plaintiff attempted to purchase groceries but was denied

access to the grocery store because he could not wear a mask. Plaintiff explained

that he could not wear a mask because of his medical conditions. Instead of allowing

Plaintiff to shop in the store, he was harassed, berated, and threatened by employees

and customers alike. Giant Eagle called the police and alleged trespass.

        After being denied the opportunity to shop, Plaintiff left the store. When the

police arrived, they took him into custody. He was assaulted by the officer during

the arrest causing damage to Plaintiff’s neck. Plaintiff has been charged with

disorderly conduct because he attempted to shop without a mask.

        On May 27, 2020, Plaintiff attempted to enter the Giant Eagle again, but was

told he could not shop without a mask. This time Plaintiff recorded the encounter.


                                                                                        9
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 10 of 29




A video of the encounter is being provide to This Honorable Court with the medical

records under seal. Plaintiff advised the employees that they were in violation of the

ADA and all he wanted to do was purchase fruit. He placed two bags of fruit on the

check-out counter, but no one would allow him to purchase the groceries. The

employees stated that it was a private store and they could enact whatever policies

they wanted. One employee physically threatened Plaintiff and another called him

a “dumbass.”

      The Giant Eagle employees again called the police and Plaintiff was told he

is not allowed in the grocery store again, all because he was attempting to legally

shop at the store without a mask. The police told Plaintiff he could go to Walmart

or some other store to shop, but Giant Eagle was a private company that could deny

him access if it wanted to and Plaintiff was told he was not ever welcome again at

Giant Eagle. Thereafter, he received the letter attached hereto as Exhibit “B”. The

Oil City store is located near Plaintiff’s home and is the only grocery store near

Plaintiff’s home.

      On April 15, 2020, Pennsylvania Governor, Tom Wolf issued a press release

announcing that Dr. Rachel Levine, under her authority as Secretary of the

Department of Health to take any disease control measures appropriate to protect

the public from the spread of infectious disease, signed an order directing




                                                                                   10
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 11 of 29




protections for critical workers at businesses authorized to maintain in-person

operations during the Covid 19 disaster emergency. Exhibit “D,” see p. 2.

      The Order, effective April 19, 2020, provided in relevant part, that

businesses covered by the order should:

      require all customers to wear masks while on the premises, and deny entry to
      individuals not wearing masks, unless the business is providing medication,
      medical supplies, or food, in which case the business must provide alternative
      methods of pick-up or delivery of such goods; HOWEVER, INDIVIDUALS
      WHO CANNOT WEAR A MASK DUE TO A MEDICAL CONDITION
      (INCLUDING CHILDREN UNDER THE AGE OF 2 YEARS PER CDC
      GUIDANCE) MAY ENTER THE PREMISES AND ARE NOT
      REQUIRED TO PROVIDE DOCUMENTATION OF SUCH MEDICAL
      CONDITION.

Exhibit “E”, p. 5 at (6) (emphasis added).

      The Pennsylvania Department of Health subsequently published guidelines

for businesses, which were updated on May 1, 2020. The guidelines state:

         Q. If a customer refuses to wear a mask will they be turned away
         or will the customer be refused service?

         A. Yes, with the exception of businesses that provide medication,
         medical supplies, or food, which must offer another means for
         the customer to purchase goods if the customer is unable to wear
         a mask. Those means could include home delivery or contactless
         curbside pick-up. However, individuals who cannot wear a
         mask due to a medical condition (including children under
         the age of 2 per CDC guidance) may enter the premises and
         are not required to provide documentation of such medical
         condition. … Businesses should advise customers of the
         Secretary’s Order; tell the customer that only those who
         cannot wear a mask due to a medical condition may enter the
         premises without a mask; and advise the customer that
         almost any face covering would be acceptable.
                                                                                  11
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 12 of 29




         Q. How do businesses avoid confrontation with customers who
         do not wear a mask?

         A. … [B]usinesses should advise customers of the Secretary’s
         Order; tell the customer that only persons who cannot wear a
         mask due to a medical condition do not have to comply with
         the requirement to wear a mask….

Exhibit “F”, pp. 5-6 (emphasis added).

      Despite the Pennsylvania Secretary of Health’s order and guidelines above

and CDC guidance to the contrary, Giant Eagle implemented policies and

procedures that require all customers to wear masks even if they are disabled and

they cannot wear a mask due to their medical conditions. Exhibit “C”. Giant

Eagle’s policy flies in the face of recommendations from the CDC which state

“Cloth face coverings should not be placed on young children under the age of

2, anyone who has trouble breathing, or is unconscious, incapacitated, or

otherwise unable to remove the mask without assistance.” The CDC also

directs individuals to make sure when using a face covering that you do not have

any difficulty breathing while wearing the cloth face covering. Exhibit “G”, p. 2

(emphasis added).

      Giant Eagle has adopted and enforces policies and procedures that require all

“guests” shopping at all its Giant Eagle, Market District and GetGo locations wear

masks or other face coverings in its Pennsylvania stores. Giant Eagle’s policies

and procedures make no accommodations for invitees who wish to shop in its
                                                                                    12
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 13 of 29




Pennsylvania stores who have disabilities that prohibit wearing a mask or make

wearing a mask dangerous to the invitees. However, Giant Eagle stores in West

Virginia, Ohio and Indiana have not instituted the same policy, in fact, they have

“no policy.” Exhibit “C”. On May 13, 2020, news outlet, cleveland.com reported

“Dan Donovan, a spokesperson for Pittsburgh-based Giant Eagle, told

cleveland.com the chain has no policy when it comes to face masks and coverings

for customers.” https://www.cleveland.com/coronavirus/2020/05/see-which-

cleveland-stores-require-customers-to -wear-masks-as-of-may-13.html.

Exhibit “H”, p. 5.

      The Ligonier Giant Eagle has published the following:

         GIANT EAGLE POLICY:
         Moving forward until further notice in order to shop our store (or
         any other Giant Eagle location) you must be wearing a mask.
         There will be no exceptions regardless of any reason or
         medical condition. We thank you for your compliance and
         understanding.
Exhibit “I”. (emphasis added). Matt Faccenda, the Ligonier Giant Eagle “Store

Leader,” posted publicly that while Governor Wolf’s edict that customers should

wear masks in stores included an exception and accommodation for customers who

cannot wear a mask for medical reasons, the entire company has decided not to

comply with the accommodation. “It’s too easy to make up an excuse not to

wear a mask, and we refuse to put our team members and customers who do wear
                                                                                     13
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 14 of 29




a mask at any more risk than they already are. Health and safety of our community

is more important to us than business.” Exhibit “J”. (emphasis added).

       While Giant Eagle has implemented the no-exception policy above in

Pennsylvania, Giant Eagle does not apply such a policy to its employees or “team

members” who cannot wear masks for medical reasons. Giant Eagle allows its

team members to work inside its stores without masks if they provide a medical

excuse. Exhibit “K”, p. 1.

       Plaintiff lives at 521 Hiland Avenue, Oil City, Pennsylvania. His residence

is three-tenths of a mile from the Oil Giant Eagle grocery store. Exhibit “A” ¶ 2.

Plaintiff wants to continue to shop at the Oil City Giant Eagle, but he has been

permanently excluded from the Oil City Giant Eagle in retaliation for asserting his

legal rights under the ADA. Exhibits “A”, ¶ 8 and “B”.

       Giant Eagle repeatedly denied Plaintiff full and equal access and enjoyment

of the goods and services offered to the public at the Oil City Giant Eagle. In fact,

because Giant Eagle’s mask policy applies at all its Pennsylvania locations,

Plaintiff has been deprived of full and equal access and enjoyment of goods and

services at all Giant Eagle locations because he cannot wear a mask because of his

medical conditions.

III.   STANDARD FOR AWARDING PRELIMINARY INJUNCTION

       A.    Standing


                                                                                     14
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 15 of 29




      In order to have standing to pursue a claim, the plaintiff must allege facts

showing “such a personal stake in the outcome of the controversy as to warrant

[his] invocation of federal court jurisdiction and justify exercise of the court’s

remedial powers on [his] behalf.” Scott, 2018 U.S. Dist. LEXIS 34514 at *7,

quoting Warth v. Seldin, 422 U.S. 490, 498-99, 95 S. Ct. 2197, 45 L. Ed. 2d 343

(1975) (quotation omitted). “The plaintiff must have (1) suffered an injury in fact,

(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Scott, 2018 U.S. Dist.

LEXIS 34514 at *7-8, quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194

L. Ed. 2d 635 (2016) (citation omitted).

      “The Third Circuit has emphasized that ‘the injury-in-fact element is often

determinative.’” Scott, 2018 U.S. Dist. LEXIS 34514 at *8, quoting Toll Bros.,

Inc. v. Twp. of Readington, 555 F.3d 131, 138 (3d. Cir. 2009). “To establish an

injury-in-fact, a plaintiff must show that [he] suffered ‘an invasion of a legally

protected interest’ that is ‘concrete and particularized’ and actual and imminent,

not conjectural or hypothetical.’” Scott, 2018 U.S. Dist. LEXIS 34514 at *8,

quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 119 L.

Ed. 2d 351 (1992).

      Injunctive relief is the only remedy for a private ADA Title III violation.

Scott, 2018 U.S. Dist. LEXIS 34514 at *8, quoting Anderson v. Macy’s, Inc., 943


                                                                                     15
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 16 of 29




F. Supp. 2d 531, 538 (W.D. Pa. 2013). “Courts look beyond the alleged past

violations and consider the possibility of future violations.” Id. “A plaintiff

seeking prospective injunctive relief must demonstrate a real and immediate threat

of injury in order to satisfy the injury in fact requirement.” Id. “The plaintiff must

show that he or she is likely to suffer future injury from the defendant’s illegal

conduct.” Scott, 2018 U.S. Dist. LEXIS 34514 at *7, quoting Doe v. Nat’l Bd. Of

Med. Examiners, 210 F. App’x 157, 159-60 (3d Cir. 2006).

         In determining whether a plaintiff has standing under Title III,
         courts focus on “the likelihood of the plaintiff’s return to the
         place of public accommodation,” which requires consideration of
         “(1) the plaintiff’s proximity to the defendant’s place of public
         accommodation; (2) the plaintiff’s past patronage; (3) the
         definiteness of the plaintiff’s plan to return; and (4) the plaintiff’s
         frequency of nearby travel.

Scott, 2018 U.S. Dist. LEXIS 34514 at *9 (quotations omitted). “The four-factor

test is one of totality, and a finding in favor of the plaintiff does not require

alignment of all four factors.” Scott, 2018 U.S. Dist. LEXIS 34514 at *7, quoting

Anderson, 943 F. Supp. 2d at 539 (quotations omitted).

      Plaintiff has clearly suffered an injury in fact and will suffer future injury

without injunctive relief. Plaintiff has been banned from the grocery store that is

within walking distance (three-tenths of a mile) from his home. Plaintiff shopped

for groceries at the Oil City Giant Eagle for 8 years. Before Giant Eagle

implemented its mask policy, Plaintiff used to shop inside the Oil City Giant Eagle


                                                                                       16
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 17 of 29




on a weekly to monthly basis. Plaintiff had no intention of shopping for his

groceries elsewhere.

      While there is no telling how long Giant Eagle will continue to enforce its

mask policy, or whether the policy will come and go in the future, several things

are clear; (1) Plaintiff can no longer shop at the Oil City Giant Eagle, (2) Plaintiff

cannot shop inside any Giant Eagle store, and (3) Plaintiff was banned from the Oil

City Giant Eagle store because he asserted his legal rights under the ADA.

Plaintiff clearly has standing to seek a preliminary injunction.

      B.     Plaintiff has Established a Claim Under the ADA

      Plaintiff establishes a claim under Title III of the ADA by showing: “(1)

discrimination on the basis of a disability; (2) in the full and equal enjoyment of

the goods, services, facilities, privileges, advantages or accommodations of any

place of public accommodation; (3) by the public accommodation’s owner, lessor

or operator.” Anderson, 2103 U.S. Dist. LEXIS 63479 at *22. “A plaintiff is

discriminated against based on [his] disability if [he] is discriminated based on

misconduct that stems from [his] disability.” Scott, 2018 U.S. Dist. LEXIS 34514

at *11, citing LoCastro v. Cannery Casino Resorts, LLC, No, 13cv0168, 2013 U.S.

Dist. LEXIS 57733, 2013 WL 1748347 at *3 (W.D. Pa. Apr. 23, 2013).

      Plaintiff has clearly alleged that he is a disabled person under the ADAAA

because he has several health conditions that substantially limit his major life


                                                                                      17
         Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 18 of 29




activities of breathing, thinking, and concentrating, and his respiratory and nervous

systems. Exhibit A ¶¶ 4-5. See also Plaintiff’s medical records. Plaintiff’s panic

attacks, anxiety disorder, claustrophobia, PTSD, and other conditions substantially

impact his breathing and brain function, and the conditions prevent him from

wearing a mask because wearing a mask causes severe anxiety and difficulty

breathing. Exhibit A, ¶ 5; see also Plaintiff’s medical records.

         Because Plaintiff cannot shop in Giant Eagle stores without wearing a mask

and because wearing a mask is dangerous to his health and safety due to his

disability, Plaintiff has been, and will in the future be, deprived of the full and

equal enjoyment of Giant Eagle Stores. Plaintiff has been deprived of the ability to

shop in Giant Eagle stores without putting his health and well-being at risk, unlike

shoppers who can comply with Giant Eagle’s mask requirement without

potentially subjecting themselves to respiratory distress or other danger. Plaintiff’s

inability to comply with Giant Eagle’s mask policy stems directly from his

disability.

         Plaintiff has also clearly alleged that Giant Eagle owns, leases or operates

the grocery store that has violated his legal rights. The store in question is owned

by Giant Eagle, Inc. See Exhibit A to Defendant’s Status Report (Doc. 15).

Accordingly, Plaintiff’s complaint clearly establishes all the elements of a Title III

claim.


                                                                                        18
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 19 of 29




      The ADA also clearly prohibits retaliation and coercion. 28 C.F.R. §36.206.

The regulations prohibit private entities from intimidating, threatening, or

interfering with any individual in the exercise or enjoyment of any right granted or

protected by the ADA. 28 C.F.R. §36.206 (b) and (c)(2). Giant Eagle clearly

retaliated against Plaintiff for asserting his rights and banned him from the Oil City

premises. Exhibits “A” and “B”. Plaintiff’s complaint sets forth all necessary

elements of ADA retaliation and coercion.

      C.     Test for The Granting of a Preliminary Injunction

      To prevail on a request for preliminary injunctive relief, “the plaintiff must

demonstrate that ‘(A) he is likely to succeed on the merits of his claim, (B) he is

likely to suffer irreparable harm without relief, (C) the balance of harm favors him,

and (D) relief is in the public interest.” Evancho v. Pine-Richland Sch. Dist., 237

F. Supp. 3d 267, 283 (W.D. Pa. 2017), quoting Issa v. Sch. Dist. Of Lancaster, 847

F.3d 121, (3d Cir. 2017). “In evaluating whether the party seeking an injunction is

likely to succeed on the merits, courts do ‘not require that the right to a final

decision after the trial be ‘wholly without doubt’; the movant need only show a

‘reasonable probability’ of success.” Evancho, 237 F. Supp. 3d at 284 (citation

omitted). “In each case, courts ‘must balance the competing claims of injury and

must consider the effect on each part of granting or withholding of the requested

relief.’” Id. (citation omitted). “And in exercising their sound discretion, courts


                                                                                       19
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 20 of 29




of equity should pay particular regard for the public consequences in employing

the extraordinary remedy of an injunction.” Id. (citation omitted).

             1.    Plaintiff is Likely to Succeed on the Merits

      There is a reasonable probability that Plaintiff will successfully prove that

Giant Eagle violated Title III of the ADA and that injunctive relief is necessary and

equitable. There is simply no legitimate basis for Giant Eagle’s zero-exception

mask policy in Pennsylvania.

      Giant Eagle has no policy at all and does not refuse to sell groceries and

medication to its customers in West Virginia, Ohio and Indiana who do not wear

masks. Giant Eagle has stated: “to ensure consistency for everyone involved, we

are applying this directive to all guests, regardless of any medical or other claim

that may be made.” Exhibit “C”. Giant Eagle cannot claim that its actions are

reasonable and necessary because if that were the case, the same policy would

apply to its shoppers in West Virginia, Ohio, Indiana, and Pennsylvania.

Customers with medical conditions that prevent them from wearing masks in West

Virginia, Ohio and Indiana are free to enjoy the goods, services and

accommodations in the same manner as every other non-disabled shopper.

Pennsylvania customers who cannot wear a mask are not any more of a threat than

shoppers in West Virginia, Ohio, or Indiana who cannot wear masks, yet customers

who cannot, or simply choose not to, wear masks in those three other states are


                                                                                      20
          Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 21 of 29




permitted to fully enjoy the same public accommodation as everyone else. In

Pennsylvania, and Oil City specifically, customers who cannot wear a mask

because of a disability, as that term is defined in the ADA, are screened out of

equal access to Giant Eagle, shunned, and are not permitted inside the store.

      Because Plaintiff cannot wear a mask, he cannot select his own groceries at

a time and place that is convenient to him, just like every other customer in the

store. Because Plaintiff cannot wear a mask, he must have someone else shop for

him inside the store and he cannot pick up his groceries on the day he chooses to

shop. Since he asserted his rights under the ADA and requested full and equal

access to shop inside the Giant Eagle store with a reasonable modification to its

policy, Plaintiff has been banned from the Oil City Giant Eagle premises in the

future.

               a.    Plaintiff is Protected by the ADA

      Plaintiff’s anxiety disorder, panic disorder, PTSD, and other disorders

outlined in his medical records qualify as a disability as that term is defined by the

ADAAA, as described above. Plaintiff has received disability benefits due to his

conditions, as evidenced by his medical records. Plaintiff’s conditions prevent him

from wearing a mask. Exhibit “A.” Plaintiff was not a direct threat to anyone. Id.

Plaintiff had no signs or symptoms of Covid 19, and his medical conditions clearly




                                                                                     21
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 22 of 29




fall within the exception to the Pennsylvania Secretary of Health’s Order, and the

corresponding guidelines. Id.

             b.     Giant Eagle Must Comply with the ADA’s Mandate
                    Concerning Public Accommodations and Was Required to
                    Modify its Mask Policy.

      Without question, Giant Eagle is a public accommodation as defined by the

ADA. Giant Eagle is open to the public and it must provide full and equal access

to its goods, services, privileges, advantages and accommodations within the stores

that it owns and operates. Giant Eagle must make reasonable modifications to its

policies to comply with Title III and Giant Eagle cannot force disabled customers

to accept alternative arrangements if they cannot wear masks and they are not

determined to be a direct threat to the health or safety of others following an

individualized assessment. Giant Eagle is also prohibited from threatening,

coercing, and retaliating against customers like Plaintiff who assert their rights

under the ADA.

             c.     Giant Eagle Denied Plaintiff “Full and Equal Enjoyment” of its
                    Public Accommodation Based on his Disability

      Plaintiff was not only refused full and equal enjoyment of the Oil City Giant

Eagle store because his disabling conditions prevent him from wearing a mask,

Giant Eagle retaliated against him and threatened him with arrest for trespass in the

future if Plaintiff steps foot on the premises of the Oil City Giant Eagle. Plaintiff



                                                                                        22
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 23 of 29




will also be refused full and equal access to all Giant Eagle stores in the future

while Giant Eagle’s illegal mask policy is in place.

      The ADA requires that goods, services, facilities, privileges, advantages, and

accommodations be afforded to an individual with a disability in the most

integrated setting appropriate to the needs of the individual. The United States

Supreme Court has defined the phrase “most integrated setting” to mean “a setting

that enables individuals with disabilities to interact with non-disabled persons to

the fullest extent possible.” Anderson v. Macy’s, Inc., 943 F. Supp. 2d 531, 549 (J.

Hornak) (W.D. Pa. 2013), quoting Olmstead v. L.C. ex. Rel. Zimring, 527 U.S.

581, 592, 119 S. Ct. 2176, 144 L. Ed. 2d 540 (1999). “Providing segregated

accommodations and services relegates persons with disabilities to the status of

second-class citizens.” 28 C.F.R. § 36 app. C.

      Title III prohibits places of public accommodation from providing people

with disabilities with services, facilities, privileges, advantages, or

accommodations that are “not equal to,” or are “different or separate from” those

provided to other individuals. 42 U.S.C. §12182(b)(1)(A)(ii)-(iii). Title III

requires all places of public accommodation to have access to the physical

environment of the accommodation.

      Plaintiff requested a modification to the mask policy due to his disability.

The request was reasonable and in accordance with the recommendations, orders


                                                                                      23
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 24 of 29




and guidelines of the Pennsylvania Health Secretary, the Pennsylvania Department

of Health, and the CDC. Giant Eagle made no individual direct threat analysis and

merely implemented a zero-exception corporate policy. The requested

modification would have allowed Plaintiff to enjoy full and equal access the

grocery store as provided to people who are not disabled and are able to comply

with the request to wear a mask without potentially subjecting themselves to

respiratory distress and/or other physical or mental distress.

               D.    Plaintiff Will Suffer Irreparable Harm in the
                         Absence of Preliminary Relief

      Without preliminary injunctive relief, Plaintiff cannot set foot on the

premises of the grocery store that is located only three-tenths of a mile from his

home without trespassing. Plaintiff has been banned from the premises. Not only

is Plaintiff prohibited from full and equal access to a public accommodation,

Plaintiff has no access to the public accommodation without injunctive relief.

      Plaintiff has been banned from a public grocery store because he challenged

an illegal policy that violates the ADA. This Honorable Court should use its equity

powers to enjoin Giant Eagle from blatantly disregarding Title III of the ADA.

Plaintiff cannot comply with the mask policy at any Giant Eagle without putting

his physical and emotional health at risk. Injunctive relief is the only remedy

available to Plaintiff under Title III of the ADA and this type of illegal corporate



                                                                                       24
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 25 of 29




conduct is exactly the type of discrimination and retaliation that Congress sought

to end with the enactment of Title III of the ADA.

      E.     The Balance of Equities Tips Sharply in Plaintiff’s Favor

      Plaintiff did nothing wrong, while Giant Eagle’s policy and its actions

towards him broke the law. Plaintiff is no more of a threat to anyone than every

shopper in Giant Eagle’s West Virginia, Ohio, or Indiana stores who either cannot,

or simply chose not to, wear a mask. There is no justifiable reason for Giant

Eagle’s policy and its refusal to modify its policy. Giant Eagle’s proposed

alternative arrangements are unacceptable and unequal.

      Giant Eagle implemented its zero-exception policy to achieve “consistency.”

Consistency is not an excuse to ignore the law. There is nothing in the ADA or the

regulations that allow public accommodations to discriminate or retaliate against

people with disabilities as long as the public accommodation applies the same rule

to everyone; the exact opposite is true, and Giant Eagle should have known better

than to implement such a ridiculous policy.

      The seats at the back of a bus are made of the same materials as those in the

middle or front of the bus, but forcing people to accept an arbitrary mandate about

where they can go and how they can utilize a public accommodation, because of a

characteristic or disability that they did not ask for or choose, is wrong. The whole




                                                                                     25
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 26 of 29




purpose of this Honorable Court’s equitable powers is to level the playing field and

enforce what is legal and what is right.

      Plaintiff is certain that this Honorable Court would not allow a corporation

to keep people out of its stores because of their race, religion or sex. Plaintiff is

certain that this Honorable Court would enjoin a corporation from refusing access

to a public store because the customer could not shop in the store without a service

dog. This case is no different; Plaintiff has been discriminated against and

retaliated against in a clear violation of the ADA and this Honorable Court should

use its powers of equity to right this wrong.

 F.     The Public Interest Favors a Grant of Preliminary Relief to Plaintiff.

      Giant Eagle’s policy treats its “guests” like untouchable “lepers.” The ADA

and the regulations implementing it have allowed disabled persons to fully and

equally enjoy access to public accommodations for thirty years. The ADAAA was

enacted to ensure that the definition of a person with a disability is as broad a

definition as possible. The Pennsylvania Department of Health and the

Pennsylvania Health Secretary put in place an order and guidelines that recognize

the need for an accommodation that waives the mask requirement for anyone who

cannot wear a mask because of a medical condition. The CDC guidelines also

recognize that people who have trouble breathing when they don a mask should not

wear masks.


                                                                                        26
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 27 of 29




      The reason that Giant Eagle has no mask policy at all in Ohio, for example,

is because Ohio Governor, Mike DeWine, felt that enacting a mandatory mask

policy was an unreasonable extension of government power; “a bridge too far.”

Exhibit “L”. Giant Eagle has used politics to determine whether or not to insist

that all of its customers wear masks in its stores, rather than an individualized

direct threat analysis. Exhibit “C” is unequivocal proof that Giant Eagle’s

treatment of its customers is based upon the political directives of the states in

which its stores are located.

      Giant Eagle’s policy in Pennsylvania is illegal and unjustifiable. The policy

is no different than a policy that would prohibit all shoppers from entering its

stores accompanied by a dog; any dog – no exceptions. Perhaps it would just be

too easy for shoppers to put a “service dog” vest on their golden retrievers and

claim that their pets are there to assist the customers with navigation of the store or

picking up items. Such a policy would clearly violate the ADA, and Giant Eagle’s

mask policy also clearly violates the ADA.

      The ADA recognizes the significant public interest in full and equal

inclusion of disabled persons with respect to access to goods and services provided

inside public accommodations like grocery stores. The regulations clearly

establish that Giant Eagles’ alternative options that it has offered to its customers at

some locations are not a viable alternative to allowing disabled shoppers who


                                                                                     27
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 28 of 29




cannot wear masks to shop inside Pennsylvania stores like everyone else. Giant

Eagle cannot compel disabled customers to choose some alternative; that is illegal.

There is no justifiable reason why Plaintiff was, or should be, excluded from

entering any Giant Eagle store. Giant Eagle’s permanent retaliatory ban of

Plaintiff from its Oil City store is unconscionable and cannot be allowed to stand.

      The public interest will best be served by this Honorable Court issuing an

injunction that prohibits Giant Eagle from excluding disabled people who cannot

wear masks from its stores. The public interest will best be served by an injunction

that merely requires Giant Eagle to follow the guidelines of the Pennsylvania

Department of Health so that shoppers who cannot wear a mask can shop at Giant

Eagle stores like everyone else. All Plaintiff wants is to have access to a public

accommodation in the same way that he has access to any other public

accommodation; full, equal, safe, and in compliance with the Pennsylvania

Department of Health recommendations, but more importantly, in compliance with

the law.

              IV.    CONCLUSION AND RELIEF REQUESTED

      For the reasons set forth herein, this Honorable Court should grant Plaintiff’s

request for a preliminary injunction that prohibits Giant Eagle from excluding

customers with disabilities that prevent them from wearing masks to shop at Giant

Eagle stores in the same manner as non-disabled customers. This Honorable Court


                                                                                     28
       Case 2:20-cv-00754-NBF Document 19 Filed 07/01/20 Page 29 of 29




should enter an order requiring Giant Eagle to permit customers who cannot wear

masks to shop inside its stores in compliance with the guidelines published by the

Pennsylvania Department of Health. This Honorable Court should also enjoin the

Oil City Giant Eagle from banning Plaintiff from its premises in retaliation for

asserting his rights under the ADA.

                                       Respectfully submitted,

                                       THOMSON, RHODES & COWIE, P.C.


Dated July 1, 2020                     /s Thomas B. Anderson
                                       Thomas B. Anderson, Esquire
                                       PA I.D. #79990

                                       THOMSON, RHODES & COWIE, P.C.
                                       Firm No. 720
                                       Two Chatham Center, 10th Floor
                                       Pittsburgh, PA 15219
                                       (412) 232-3400

                                       Attorneys for the Plaintiff




                                                                                   29
